
	
		I
		112th CONGRESS
		1st Session
		H. R. 530
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to remove the
		  ineligibility of individuals who participate in a strike.
	
	
		1.Short titleThis Act may be cited as the
			 Worker Eligibility Fairness Act of
			 2011.
		2.Amendments
			(a)Eligibility
			 disqualificationsSection
			 6(d) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)) is
			 amended—
				(1)in paragraph (1)(D) by striking clause
			 (iv),
				(2)by striking
			 paragraph (3), and
				(3)by redesignating
			 paragraph (4) as paragraph (3).
				(b)Conforming
			 amendments
				(1)Eligible
			 householdsSection 5 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
					(A)in subsection (d)(14) by striking
			 section 6(d)(4)(I) and inserting section
			 6(d)(3)(I), and
					(B)in subsection (e)(3)(B)(iii) by striking
			 section 6(d)(4) and inserting section
			 6(d)(3).
					(2)AdministrationSection 11(e)(19) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2020(e)(19)) is amended by striking section
			 6(d)(4) and inserting section 6(d)(3).
				(3)Administrative
			 cost-sharing and quality controlSection 16(h) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2025(h)) is amended—
					(A)in paragraph
			 (3)—
						(i)by striking section 6(d)(4)
			 and inserting section 6(d)(3), and
						(ii)by striking section
			 6(d)(4)(I)(i)(II) and inserting section
			 6(d)(3)(I)(i)(II),
						(B)in paragraph (4) by striking section
			 6(d)(4) and inserting section 6(d)(3), and
					(C)in paragraph (5) by striking section
			 6(d)(4) and inserting section 6(d)(3).
					(4)Minnesota Family
			 Investment ProjectSection
			 22(b)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2032(b)(4)) is amended
			 by striking section 6(d)(4) and inserting section
			 6(d)(3).
				3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in
			 subsection (b), this Act and the amendments made by this Act shall take effect
			 upon the Act's passage into law.
			(b)Application of
			 amendmentsThe amendments made by this Act shall not apply with
			 respect to certification periods that begin before the Act's passage into
			 law.
			
